DETAILED ACTION
Claims 1 and 5-20 are currently pending in this Office action.  Claims 2-4 stand canceled.  Claims 14 and 15 are withdrawn as being directed to non-elected inventions.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made FINAL because it contains new grounds of rejection which were necessitated by amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-9, filed 01/27/2021, with respect to claims 1-10 and 13 have been fully considered and are persuasive.  The rejections of:
claims 1-10 under 35 U.S.C. 102(a)(1) as being anticipated by Kawai et al. (JP 06-080849 A, machine translation); 
claims 1-9 under 35 U.S.C. 102(a)(1) as being anticipated by Tsukuhara et al. (JP 06-271730 A, machine translation); 
claims 11 and 12 under 35 U.S.C. 103 as being unpatentable over Kawai et al. (JP 06-080849 A, machine translation) as applied to claim 1 above, and further in view of Engelhardt et al. (DE 19836580 A1, machine translation); 
claim 13 under 35 U.S.C. 103 as being unpatentable over Kawai et al. (JP 06-080849 A, machine translation); 
claims 11 and 12 under 35 U.S.C. 103 as being unpatentable over Tsukuhara et al. (JP 06-271730 A, machine translation) as applied to claim 1 above, and further in view of Engelhardt et al. (DE19836580 A1, machine translation); and
claim 13 under 35 U.S.C. 103 as being unpatentable over Tsukuhara et al. (JP 06-271730 A, machine translation)


Claim Objections
The objection to claim 13 is withdrawn in light of the amendment correcting the same.

Claim Rejections - 35 USC § 112
The previous rejection of claims 6, 12, and 13 as being indefinite under 35 U.S.C. 112(b) is withdrawn in light of applicant’s amendment correcting the same.

Claim Rejections - 35 USC § 103
Claims 1, 5-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 8247475 B2).
With respect to claim 1, Kobayashi at claim 11 discloses a halogen-containing resin composition comprising 100 parts by weight (pbw) of a halogen-containing resin, 0.01 to 30 pbw of hydrotalcite-based compound particles, 0 to 70 pbw of a plasticizer, and 0.05 to 50 pbw of a metal soap compound.  The metal soap compound is a stabilizer according to Col. 8 lines 62-64.  The hydrotalcite compound has a formula of:
(Mg1-zZnz)1-x·Alx·(OH)2·Ann-x/n·yH2O,
wherein x is 0.2 to 0.5, z is 0.003 to 0.6, y is greater than 0 to 2, Ann- is an n-valent anion.  Col. 6 lines 50-58.
Kobayashi teaches a polymer composition as presently claimed containing a layered double hydroxide compound, differing only insofar as the disclosed x-value range of the compound overlaps the presently claimed x-value range.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Kobayashi discloses that its hydrotalcite 
Given that the hydrotalcite compound formula of Kobayashi has an x value that substantially overlaps that presently claimed, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a layered double hydroxide of the presently claimed formula.
With respect to claims 5 and 6, Kobayashi at its examples prepares hydrotalcite compounds wherein the anion is an inorganic oxyanion (NO3-).
With respect to claim 7, as already discussed, Kobayashi at Col. 6 lines 50-58 discloses a hydrotalcite compound having a formula of:
(Mg1-zZnz)1-x·Alx·(OH)2·Ann-x/n·yH2O,
wherein x is 0.2 to 0.5, z is 0.003 to 0.6, y is greater than 0 to 2, Ann- is an n-valent anion.  Claim 7 is satisfied since the corresponding value of c of present formula (1) is 0.
With respect to claim 8, Kobayashi at Col. 6 lines 50-58 discloses a hydrotalcite compound having a formula of:
(Mg1-zZnz)1-x·Alx·(OH)2·Ann-x/n·yH2O,
wherein x is 0.2 to 0.5, z is 0.003 to 0.6, y is greater than 0 to 2, Ann- is an n-valent anion.  Thus, the corresponding value of b + c of present formula (1) is 0 to 2.
With respect to claim 9, as plasticizer, Kobayashi at Col. 9 lines 39-43 discloses phthalate, epoxidized oil, trioctyl trimellitate, polyester-based plasticizers, and chlorinated paraffin plasticizers.
With respect to claim 10, Kobayashi at Col. 9 line 22, Col. 8 lines 60-64 specify that the resin stabilizer contains the hydrotalcite compound and, as metal soap, lead stearate.
With respect to claims 11, 12, and 17, Kobayashi at claim 1 specifies that the hydrotalcite-based compound particles are surface-treated with an organic compound.  Suitable surface-treating agents include oleic acid and metal salts thereof, lauric acid and salts thereof, stearic acid and salts thereof, silane-base coupling agents, among others. Col. 6 line 60 to Col. 7 line 7.  

“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  See MPEP 2113.
Present claim 13 is defined by a polymer composition rather than the method for making the same.  Accordingly, while Kobayashi does not specify the screw speed for compounding, the reference nonetheless renders obvious the claimed composition by teaching the composition as described above. 
With respect to claim 16, Kobayashi at Example 1 discloses hydrotalcite compounds where the inorganic oxyanion is nitrate.  The reference at Col. 46-50 explains that other known anions include carbonate and sulfate.
With respect to claim 18 or 19, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  See MPEP 2113.  Present claim 13 is defined by a polymer composition rather than the method for making the same.  Nonetheless, Examples 1-3 of Kobayashi are compounded by extruding at 160°C.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522.  The examiner can normally be reached on Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768